Title: From Benjamin Franklin to Francis Hopkinson, 16 March 1780
From: Franklin, Benjamin
To: Hopkinson, Francis


Dear Sir,
Passy, March 16, 1780.
I thank you for your political Squibs, they are well made. I am glad to find you have such plenty of good powder.
You propose that Kill-pig, the butcher, should operate upon himself. You will find some thoughts on that subject in a little piece called “A merry Song about Murder,” in a London newspaper I send herewith.

The greatest discovery made in Europe for some time past is that of Dr. Ingenhausz’s relating to the great use of the leaves of trees in producing wholesome air; I would send you his book if I had it. A new instrument is lately invented here, a kind of telescope, which by means of Iceland chrystal occasions the double appearance of an object, and the two appearances being farther distant from each other in proportion to the distance of the object from the eye, by moving an index on a graduated line till the two appearances coincide, you find on the line the real distance of the object. I am not enough master of this instrument to describe it accurately, having seen it but once; but it is very ingeniously contrived.

Remember me respectfully to your mother and sisters, and believe me ever, my dear friend, Yours most affectionately,
B. Franklin.
F. Hopkinson, Esq. Philadelphia.
